UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6250


STEVEN ABIODUN SODIPO,

                Plaintiff - Appellant,

          v.

MARYLAND STATE BOARD OF PHARMACY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cv-03388-BEL)


Submitted:   July 22, 2010                 Decided:    July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Abiodun Sodipo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven       Abiodun   Sodipo     seeks    to   appeal     the    district

court’s order denying his motion for a preliminary injunction

preventing the Maryland State Board of Pharmacy (“Board”) from

revoking      his    pharmacy        license      following          his      criminal

convictions.        As    the   Board   has    since    issued     a   final    order

revoking Sodipo’s license, however, we dismiss the appeal as

moot.      We dispense with oral argument because the facts and

legal   contentions       are   adequately      presented     in     the     materials

before the court and argument would not aid in the decisional

process.

                                                                             DISMISSED




                                         2